Exhibit 10.1

 
ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (the "Agreement") is between ECA Holdings II, LLC
(“ECA”) and New Media Retail Concepts, LLC (“NMRC” and, together with ECA,
"Buyer"), and People's Liberation, Inc. (“PPLB”) and its wholly owned subsidiary
Versatile Entertainment, Inc. (“VEI” and, together with PPLB, "Seller").  Buyer
and Seller agree as follows:


1.
Recitals.



 
1.1
Seller’s Business.  Seller operates a clothing business (the "Business").



 
1.2
The Actions.  Seller is currently engaged in litigation that includes:



 
(a)
an action filed by Seller against Charlotte Russe Holding, Inc. and its
wholly-owned subsidiary, Charlotte Russe Merchandising, Inc. (collectively,
"Charlotte Russe") in the Superior Court of the State of California, County of
Los Angeles, Central District (Versatile Entertainment, Inc. v. Charlotte Russe
Merchandising, Inc., BC424674) (the "Charlotte Russe Action");



 
(b)
an action filed by Seller against Advent International Corporation and certain
of its subsidiaries, David Mussafer and Jenny J. Ming (collectively, “Advent”)
in the Superior Court of the State of California, County of Los Angeles, Central
District (Versatile Entertainment, Inc. v. Advent International Corporation,
BC424675) (the "Advent Action"); and



 
(c)
an action filed by Charlotte Russe against Seller in the Superior Court of the
State of California, County of Los Angeles, Central District (Charlotte Russe
Holding, Inc. vs. Versatile Entertainment, Inc., BC424734) (the “Defense Action”
and, together with the Charlotte Russe Action and the Advent Action, the
“Current Actions”).



The claims made in the Current Actions and the nature of the disputes involved
are more fully described in Seller’s Form 8-K filed with the SEC on November 9,
2009.  For the purposes of this Agreement, the term "Actions" means the Current
Actions, any and all other legal proceedings, whether conducted as litigation,
arbitration or mediation, that involve claims made by Seller based upon any or
all of the facts and events that form the basis of the Current Actions, and all
of Seller’s interest in the causes of action underlying the Current Actions and
such other legal proceedings.


 
1.3
Contingency Fee Representation.  Seller is represented in the Actions by the law
firm Hennigan, Bennett & Dorman LLP (“HBD”) pursuant to the contingency fee
agreement (the “Contingency Agreement”).  Seller has previously delivered a true
and correct copy of the Contingency Agreement to Buyer.




 
 

--------------------------------------------------------------------------------

 

 
 

 
(a)
The Contingency Agreement requires that Seller deposit $35,000 per month into an
escrow account with HBD for the duration of the Actions in order to create a
fund to pay the expenses (but not attorneys’ fees) associated with the Actions
(the “Expense Obligation”).



 
(b)
The Contingency Agreement includes a process to establish the value of any
non-cash recovery to Seller resulting from the Actions for the purposes of
establishing HBD’s contingency recovery including provisions for arbitration of
any dispute about the value of such a recovery (the “Valuation and Resolution
Process”).



 
1.4
Sale.  Buyer desires to purchase a 50% undivided interest in any Net Recovery
(defined below) of Seller in the Actions (the “Asset”) and Seller is willing to
sell the Asset to Buyer.  The amount of the net recovery, and therefore the
value of the Asset, is defined below.



 
1.5
Damages.  Seller advises that the Actions arise from Charlotte Russe’s wrongful,
bad faith breach of a December 16, 2008 written contract between Charlotte Russe
and Seller, which was, without notice as required by the written contract,
wrongfully terminated by Charlotte Russe on October 26, 2008 (days after
Charlotte Russe was sold to Advent), and that, as a result, Seller was deprived
of about 60 Million Dollars of gross revenue over a period of years and suffered
additional damages.  The parties intend that nothing in this Agreement shall be
used by the parties hereto or any other party (including any defendants in the
Actions) to represent, support, establish or quantify the damages resulting to
the Sellers as a result of the Actions or as a result of the facts or
circumstances underlying the Actions.



2.
Sale and Purchase of Asset.  At the Closing (as defined below) of the
transactions contemplated by this Agreement, Seller sells and transfers to
Buyer, and Buyer purchases from Seller, the Asset consisting of a 50% undivided
interest in any Net Recovery of Seller in the Actions.  Seller will transfer the
Asset to Buyer free and clear of all encumbrances.



 
2.1
Allocation of Asset to Buyers.  Buyer will allocate the Asset so that ECA will
acquire 50% of the Asset (25% of the Net Recovery) and NMRC will acquire 50% of
the Asset (25% of the Net Recovery);



 
2.2
Net Recovery.  The "Net Recovery" is defined as the Gross Proceeds, as defined
below, less:

 

 
2

--------------------------------------------------------------------------------

 



 
(a)
the contingency fees paid out of the Gross Proceeds to HBD;



 
(b)
all amounts paid by Seller, before or after the date of this Agreement, to fund
the Expense Obligation (excluding any of such amounts that have been or will be
returned to Seller); and



 
(c)
the excess, if any, of the aggregate amount paid by Seller to third parties with
respect to fees, expenses or costs incurred by Seller relating to the Actions,
over the amount paid or payable from funds paid by Seller pursuant to the
Expense Obligation.



Gross Proceeds means any and all cash and non-cash benefits obtained by Seller
as a result of or relating to the Actions whether by collection, judgment,
settlement, offset of principal or interest, dismissal of claims against Seller
or otherwise (including any deferred payments), before consideration of taxes,
and shall include, but not be limited to, damages (including, but not limited
to, compensatory, punitive or treble damages), restitution or equitable relief
of any sort and any court awarded attorneys’ fees and litigation costs.  Any
non-cash benefits included in Gross Proceeds shall be assigned the value
determined for them pursuant to the Contingency Agreement (as the same exists on
the date hereof) or, if their value is not determined pursuant to the
Contingency Agreement (as the same exists on the date hereof), their value will
be determined by agreement between Seller and Buyer or, failing agreement, by
arbitration between the parties conducted in the same manner provided for in the
Contingency Agreement (as the same exists on the date hereof).


 
2.3
Payment to Buyer; Receipt of Gross Proceeds.  Seller’s share of any Net Recovery
shall be paid to Seller at the same time as Buyer’s share is paid to
Buyer.  Seller shall cause all payments of Gross Proceeds to be paid directly
into an escrow or trust account administered by HBD.  Gross Proceeds shall be
applied first to costs identified in the definition of Net Recovery properly
payable from such Gross Proceeds.  All amounts constituting Net Recovery shall
be distributed promptly to Buyer and Seller, in accordance with their relative
shares, as soon as it can be determined that Gross Proceeds constituting a Net
Recovery have been received.  If Seller receives any Gross Proceeds directly,
Seller will hold such amount in trust and will promptly pay such amount into an
escrow or trust account administered by HBD.  Buyer’s share of any non-cash
benefits included in the Net Recovery shall, at Buyer’s option, be payable
either in cash or by the transfer of Buyer’s share of such benefits to Buyer in
kind.  If Buyer elects to be paid in cash for any non-cash portion of the Net
Recovery, such payment shall be made from Seller’s portion of any cash included
in the Net Recovery and, if Seller’s portion of

 

 
3

--------------------------------------------------------------------------------

 

such cash is insufficient, PPLB and VEI, jointly and severally, shall pay Buyer
the amount of any deficiency.  Seller shall provide Buyer, within five business
days of the Effective Date, written evidence satisfactory to the Buyer that
Seller has given HBD irrevocable instructions to disburse the Gross Proceeds
from the escrow or trust account (administered by HBD) in compliance with this
Section 2.3 and the other provisions of this Agreement.


 
(a)
By way of example  only, and without representation that the example is
representative of the amounts likely to be recovered in the Actions (and the
parties acknowledge that no representations have been made as to the value of
the Asset), assume that Charlotte Russe is required to pay $3,000,000 in the
Actions, that the amount paid to HBD out of such recovery is $1,000,000, the
expenses paid out of such recovery in reimbursement of expenses paid by any
party prior to receipt of gross revenue of settlement is $150,000, and the
unpaid expenses of the Action amount to $50,000.  In that case the Net Recovery
would be $1,800,000 ($3,000,000 minus $1,200,000 ($1,000,000 plus $150,000 plus
$50,000)).  The Asset, representing Buyer’s undivided interest in the Net
Recovery, is $900,000 (50% of the Net Recovery) and the Asset would be divided
$450,000 to ECA and $450,000 to NMRC.



3.
Payment of Expense Obligation.  Seller will continue to fund the Expense
Obligation under the Contingency Agreement.  Seller’s payments of the Expense
Obligations (including both past payments and payments after the date of this
Agreement) will reduce the Net Recovery as provided in section 2.2.



4.
No Other Assets Acquired or Obligations Assumed.  Other than the Asset,
representing an undivided interest in the Net Recovery as defined above, Buyer
is not acquiring an interest in or claim against any other asset of
Seller.  Buyer is not assuming any obligation of Seller in connection with the
purchase of its undivided interest in the Asset, although it is noted that
certain expenses of Seller will be deducted from Gross Proceeds in determining
the Net Recovery.  Buyer is specifically not assuming any obligation to pay any
amount recovered by Charlotte Russe in the Actions, and has no obligation with
respect to such amount other than any reductions from Gross Proceeds to be
applied in determining the Net Recovery pursuant to 2.2.



5.
Purchase Price.  The total purchase price to be paid by Buyer to Seller for the
Asset is $750,000 (the "Purchase Price") payable by cashier's check or wired
funds (in readily available United States currency).  ECA and NMRC are each
responsible to pay one-half of the Purchase Price, or $375,000 each.  Neither
ECA nor NMRC is obligated to pay the share of the Purchase Price owed by the
other.  The Purchase Price will be paid in full at Closing.

 

 
4

--------------------------------------------------------------------------------

 

6.
Representations and Warranties of Seller.  PPLB and VEI hereby, jointly and
severally, represent and warrant to Buyer that:  (i) each of them is duly
organized, validly existing and in good standing; (ii) this Agreement has been
duly authorized and delivered by each of them and constitutes its legal, valid
and binding obligation enforceable against it in accordance with its terms;
(iii) the execution, delivery and performance of this Agreement by each of them
do not and will not violate or conflict with any provision of its articles or
certificates of incorporation or bylaws, any law or regulation binding upon it
or any agreement or other commitment or any nature binding upon it or its
assets; (iv) Seller has good title to the Actions free from any lien or
encumbrance and at the Closing provided for below will transfer good title to
the Asset to Buyer free from all liens, encumbrances and claims of others; (v)
this Agreement and the transactions provided for herein will not adversely
affect the rights of Seller with respect to the Actions, either by limiting the
damages that can be recovered by Seller in the Actions or limiting Seller’s
ability to assert and recover upon any of the causes of action asserted in the
Actions or otherwise, and Seller has obtained advice to that effect from
litigation counsel; (vi) Seller is current with respect to its obligations under
the Contingency Agreement; and (vii) all of the information regarding the
Actions that Seller has provided to Buyer is true and correct and not
misleading.



7.
The Closing; Contingency; Documents.  The Closing shall take place at 1212 S.
Flower 5th Floor Los Angeles CA 90015 on August 13, 2010, or at such other place
and time as may be agreed to by the parties in writing (the "Closing").  Buyer’s
obligation to close is contingent upon all of the representations and warranties
of Buyer set forth in this Agreement being true and correct as of the date of
the Closing as if given on and as of such date, and, if the Closing is not
concurrent with the execution of this Agreement, Seller’s delivery to Buyer of a
certificate to that effect.  At the Closing, Buyer and Seller will each deliver
the following to the other:



 
7.1
Buyer will deliver to Seller the Purchase Price by wire transfer or cashier's
check; and



 
7.2
Seller will deliver to Buyer a fully executed original Bill of Sale and
Assignment conveying the Asset to Buyer in the form of Exhibit 7.2.



8.
Acceptance of Asset.  Buyer or its shareholders have been provided the
opportunity to evaluate the Asset prior to the Closing.  Buyer is familiar with
the Asset and the nature of the Actions.  Buyer is purchasing the Asset "as is"
and "with all faults", without any representations or warranties from Seller of
any kind or nature, express or implied as to the Asset, its value, the amount of
any expenses or Expense Obligation, or the likely amount of any Net Recovery,
other than the express representations and warranties of Seller set forth in
this Agreement.  Buyer acknowledges that the Net Recovery is subject to
substantial uncertainty because of the inherent risks of litigation and that the
timing of any Net Recovery could be substantially delayed and the value of any
Net Recovery could be reduced by the time required to bring the Actions to
trial, pre-trial and post-trial proceedings, the time for one or more appeals,
the need depending upon the result of any appeal to retry all or part of the
Actions, and other delays and risks inherent in the litigation process.  Buyer
accepts the risks of such delay or reduction.

 

 
 
5

--------------------------------------------------------------------------------

 



9.
Obligations After Closing.



 
9.1
Seller’s Sole Responsibility for Conduct of Actions.  Subject to Section 9.2
below, Seller will use its best interests to maximize the amount of the Net
Recovery and, without limiting the foregoing, will prosecute the Actions in a
responsible fashion and will fulfill its obligations under the Contingency
Agreement.  Buyer acknowledges that Seller will remain solely responsible for
conduct of the Actions after the Closing.  Buyer will not take any actions to
interfere with Seller’s conduct of the Actions or its relationship with
HBD.  Seller will provide copies to Buyer of all filings made in the Actions
within 24 hours of Seller’s making any such filing or of any such filing made by
any other party becoming available to Seller.  With the exception of its sale of
the Asset to Buyer, Seller shall not sell or otherwise transfer any interest in
the Actions to any other person.



 
9.2
Seller’s Sole Responsibility for Settlement.  Buyer acknowledges that Seller
will remain solely responsible for deciding whether and when to negotiate to
settle the Actions and whether, when and for how much to settle all or part of
the Actions.  Buyer will not take any actions to interfere with Seller’s
decisions with respect to the negotiation and terms of any proposed or actual
settlement.  Notwithstanding anything to the contrary contained in this
Agreement, Seller may not settle any of the Actions for any consideration other
than cash, without the prior written consent of the Buyer, which Buyer may not
unreasonably withhold.



10.
Absence of Finders and Brokers and Payment of Expenses.  Each party represents
and warrants that it has not obligated the other to pay any finder's or broker's
fee or commission.  Each party will indemnify and hold harmless the other from
any claims, including reasonable attorneys’ fees, the other suffers on account
of any claims for broker's commission or finder's fees arising from this
transaction.  Each party is solely responsible for the expenses it incurs in
connection with the transactions contemplated by this Agreement.



11.
Governing Law.  California law governs this Agreement.



12.
Notices.  All notices and other communications must be in writing and are
effective when delivered in person or five days after mailing by United States
certified mail return receipt requested, postage prepaid to the addresses given
on the signature page of this Agreement.  A party may change its address by
notice.

 

 
6

--------------------------------------------------------------------------------

 






13.
Survival, Successors and Assigns.   The rights and duties is this Agreement
survive the closing.  This Agreement is binding upon and inures to the benefit
of the parties and their successors and assigns.  Neither party shall
voluntarily or by operation of law assign, hypothecate, give, transfer,
mortgage, license, or otherwise transfer or encumber all or any part of its
rights, duties, or other interests in this Agreement or the proceeds thereof,
without the other party's prior written consent, which consent shall not be
unreasonably withheld or delayed.  Any attempt to make an Assignment in
violation of this provision shall be a material default under this Agreement and
any Assignment in violation of this provision shall be null and void.



14.
Entire Agreement; No Representations; Indemnity; Authorization; Validity.  This
Agreement sets forth the entire understanding of the parties about the
transactions contemplated.  All previous agreements, understandings or
negotiations are superseded by and merged into this Agreement.  The parties may
change this Agreement only in a writing executed by both of them. Neither Seller
nor Buyer makes any representations or warranties except as specifically set
forth herein.  In the event of a breach of any specific representation or
warranty by either party, the breaching party hereby agrees to indemnify, defend
and hold the other party harmless from and against any liability, claim, lien,
charge, cost or expense, including all costs of attorneys’ fees and court costs
or costs related to settlement thereof.



15.
Attorneys’ Fees.  If any party to this Agreement shall bring any action, suit,
counterclaim, appeal, arbitration, or mediation for any relief against the
other, declaratory or otherwise, to enforce the terms hereof or to declare
rights hereunder (collectively, an "APA Action"), the losing party shall pay to
the prevailing party all sums for attorneys’ fees and costs (at the prevailing
party's attorneys’ then prevailing rates as increased from time to time)
actually billed and incurred in bringing, prosecuting or defending such APA
Action and/or enforcing any judgment, order, ruling, or award (collectively, a
“Decision”) granted therein, all of which shall be deemed to have accrued on the
commencement of such APA Action and shall be paid whether or not such APA Action
is prosecuted to a Decision.  Any Decision entered in such APA Action shall
contain a specific provision providing for the recovery of attorneys’ fees and
costs incurred in enforcing such Decision.  The Court may fix the amount of
attorneys’ fees and costs on the request of either party.  For purposes of this
paragraph, attorneys’ fees shall include, without limitation, fees incurred in
the following:  (1) post judgment motions and collection actions; (2) contempt
proceedings; (3) garnishment, levy, and debtor and third party examinations; (4)
discovery; and (5) bankruptcy litigation.  "Prevailing party" within the meaning
of this paragraph includes, without limitation, a party who agrees to dismiss an
APA Action on the other party's payment of the sums allegedly due or performance
of the covenants allegedly breached, or who obtains substantially the relief
sought by it.

 

 
 
7

--------------------------------------------------------------------------------

 



16.
Additional Documents.  Each party will deliver additional documents as the other
party reasonably requests for the purpose of carrying out this Agreement.



17.
Effective Date.  This Agreement is effective as of August 13, 2010 (the
"Effective Date").



18.  
Time is of the Essence.  Time is of the essence in respect to all of the
provisions of this Agreement in which a definite time for performance is
specified.



19.
Financing Statements.  Seller authorizes Buyer to file, concurrently with or
after the Closing, one or more financing statements under the Uniform Commercial
Code to provide notice of the transfer of the Asset to Buyer.



20.  
Further Assurances.  Each party will execute all such further and additional
documents as shall be reasonable, convenient, necessary or desirable to carry
out the provisions of this Agreement.  Seller shall provide such further
documents and take such further actions as are reasonably requested by Buyer to
enable Buyer to obtain the full benefit contemplated by this Agreement.  Without
limiting the foregoing, if PPLB and VEI fail to transfer good title to the Asset
to Buyer free from all liens, encumbrances and claims of others at the Closing,
they shall, jointly and severally, (i) indemnify, defend and reimburse Buyer
with respect to, and for, any claims that may be made against Buyer, any losses
that may be incurred by Buyer and any expenses that may be incurred by Buyer,
including attorneys’ fees, that result from any lien or encumbrance on or claim
in the Asset as transferred to Buyer hereunder and (ii) take any and all actions
necessary to remove any lien or encumbrance on or claim in the Asset as
transferred to Buyer within 30 days of the Effective Date.




 
8

--------------------------------------------------------------------------------

 

In witness whereof, the undersigned have executed this Agreement on the
Effective Date.


BUYER:
SELLER:
ECA Holdings II, LLC
People's Liberation, Inc.
 
 
By:                       
Its:
Address:
 
 
Date:  
 
 
By:                   
Its:
Address:
 
 
Date:   
   
New Media Retail Concepts, LLC
Versatile Entertainment, Inc.
 
 
By:           
Its:
Address:
 
 
Date:   
 
 
By:                   
Its:
Address:
 
 
Date:   








 
9

--------------------------------------------------------------------------------

 

Exhibit 7.2


BILL OF SALE AND ASSIGNMENT
 
THIS BILL OF SALE AND ASSIGNMENT (“Bill of Sale”) is made and entered into as of
August 13, 2010 (the “Effective Date”), by and between ECA Holdings II, LLC
(“ECA”) and New Media Retail Concepts, LLC (“NMRC” and, together with ECA,
"Buyer"), and People's Liberation, Inc. (PPLB”) and its wholly owned subsidiary
Versatile Entertainment, Inc. (“VEI” and, together with PPLB, "Seller").
 
RECITALS
 
Buyer and Seller are parties to an agreement entitled Asset Purchase Agreement
(the "Agreement”) of even date herewith.  This Bill of Sale and Assignment (the
“Bill of Sale”) is executed and delivered to Buyer by Seller pursuant to the
Agreement.
 
Seller is currently engaged in litigation that includes:
 
 
(a)
an action filed by Seller against Charlotte Russe Holding, Inc. and its
wholly-owned subsidiary, Charlotte Russe Merchandising, Inc. (collectively,
"Charlotte Russe") in the Superior Court of the State of California, County of
Los Angeles, Central District (Versatile Entertainment, Inc. v. Charlotte Russe
Merchandising, Inc., BC424674) (the "Charlotte Russe Action");



 
(b)
an action filed by Seller against Advent International Corporation and certain
of its subsidiaries, David Mussafer and Jenny J. Ming (collectively, “Advent”)
in the Superior Court of the State of California, County of Los Angeles, Central
District (Versatile Entertainment, Inc. v. Advent International Corporation,
BC424675) (the "Advent Action"); and



 
(c)
an action filed by Charlotte Russe against Seller in the Superior Court of the
State of California, County of Los Angeles, Central District (Charlotte Russe
Holding, Inc. vs. Versatile Entertainment, Inc., BC424734) (the “Defense Action”
and, together with the Charlotte Russe Action and the Advent Action, the
“Current Actions”).



The claims made in the Current Actions and the nature of the disputes involved
are more fully described in Seller’s Form 8-K filed with the SEC on November 9,
2009.  For the purposes of this Bill of Sale, the term "Actions" means the
Current Actions, any and all other legal proceedings, whether conducted as
litigation, arbitration or mediation, that involve claims made by Seller based
upon any or all of the facts and events that form the basis of the Current
Actions, and all of Seller’s interest in the causes of action underlying the
Current Actions and such other legal proceedings.
 
 

 
10

--------------------------------------------------------------------------------

 

 
NOW, THEREFORE, in consideration of the premises and of other good and valuable
consideration, including, without limitation, the benefits to be obtained by
Seller pursuant to the Agreement, Seller hereby agrees as follows:
 
SALE AND ASSIGNMENT
 
1.           Pursuant to Section 7 of the Agreement, Seller hereby sells,
conveys, transfers, grants, and assigns the Asset, as defined below, to Buyer,
to be allocated between ECA and NMRC.  PPLB and VEI, jointly and severally,
represent and warrant to Buyer that the Asset is transferred to Buyer free and
clear of any liens, encumbrances and claims of others.
 
2.           The term "Asset" means a 50% undivided interest in any Net
Recovery, as defined below, of Seller in the Actions.
 
3.           The term "Net Recovery" is defined as the Gross Proceeds, as
defined below, less:
 
 
(a)
any contingency fees paid out of the Gross Proceeds to Hennigan, Bennett &
Dorman LLP (“HBD”) pursuant to the contingency fee agreement (the “Contingency
Agreement”) made by and between Seller and HBD dated February 17, 2010;



 
(b)
all amounts paid by Seller, before or after the date of this Agreement, to
fulfill the obligation of Seller under the Contingency Agreement to deposit
$35,000 per month into an escrow account with HBD for the duration of the
Actions in order to create a fund to pay the expenses (but not attorneys’ fees)
associated with the Actions (the “Expense Obligation”) (excluding any of such
amounts that have been or will be returned to Seller); and



 
(c)
the excess, if any, of the aggregate amount paid by Seller to third parties with
respect to fees, expenses or costs incurred by Seller relating to the Actions,
over the amount paid or payable from funds paid by Seller pursuant to the
Expense Obligation.



Gross Proceeds means any and all cash and non-cash benefits obtained by Seller
as a result of or relating to the Actions whether by collection, judgment,
settlement, offset of principal or interest, dismissal of claims against Seller
or otherwise (including any deferred payments), before consideration of taxes,
and shall include, but not be limited to, damages (including, but not limited
to, compensatory, punitive or treble
 

 
11

--------------------------------------------------------------------------------

 

damages), restitution or equitable relief of any sort and any court awarded
attorneys’ fees and litigation costs.  Any non-cash benefits included in Gross
Proceeds shall be assigned the value determined for them pursuant to the
Contingency Agreement (as the same exists on the date hereof) or, if their value
is not determined pursuant to the Contingency Agreement (as the same exists on
the date hereof), their value will be determined by agreement between Seller and
Buyer or, failing agreement, by arbitration between the parties conducted in the
same manner provided for in the Contingency Agreement (as the same exists on the
date hereof).
 
4.           Seller shall provide such further documents and take such further
actions as are reasonably requested by Buyer to give full effect to the purposes
of this Bill of Sale, including but not limited to such documentation as is
required to enable Buyer to obtain the full benefit contemplated by the
Agreement.  Without limiting the foregoing, if PPLB and VEI fail to transfer
good title to the Asset to Buyer free from all liens, encumbrances and claims of
others, they shall, jointly and severally, (i) indemnify, defend and reimburse
Buyer with respect to, and for, any claims that may be made against Buyer, any
losses that may be incurred by Buyer and any expenses that may be incurred by
Buyer, including attorneys’ fees, that result from any lien or encumbrance on or
claim in the Asset as transferred to Buyer hereunder and (ii) take any and all
actions necessary to remove any lien or encumbrance on or claim in the Asset as
transferred to Buyer within 30 days of the Effective Date.
 
5.           Buyer has not assumed and is not assuming any liabilities of
Seller.
 
6.           This Bill of Sale is subject to the terms and conditions of the
Agreement.
 
7.           This Bill of Sale shall be binding upon and shall inure to the
benefit of the respective successors and assigns of Buyer.
 
8.           This Bill of Sale shall in all respects be governed by, and
construed in accordance with the laws of the State of California, without giving
effect to any choice of law or conflict of laws rules or provisions.
 
9.           This Bill of Sale may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument.
 

 
12

--------------------------------------------------------------------------------

 

In witness whereof, the undersigned have executed this Bill of Sale on the
Effective Date.
 

 
SELLER:
     
People's Liberation, Inc.
 
 
 
By:                
Its:
Address:
 
 
Date:
     
Versatile Entertainment, Inc.
 
 
 
By:                
Its:
Address:
 
 
Date:






 
13

--------------------------------------------------------------------------------

 
